COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
 
                                           NO.  2-08-468-CV
 
 
IN RE TIM CURRY, CRIMINAL
DISTRICT                                    RELATOR
ATTORNEY, TARRANT COUNTY,
TEXAS
 
                                                  ------------
 
                                       ORIGINAL
PROCEEDING
 
                                                  ------------
 
                                  MEMORANDUM OPINION[1]
                                                  ------------
 




The
court has considered relator=s motion
for temporary stay to file petition for writ of mandamus and petition for writ
of mandamus and is of the opinion that relief should be denied.  Relator complains of an affidavit that it
contends the trial court sealed in the underlying proceeding.  This court has not been provided with any
order from the trial court sealing the affidavit.  Nothing in the record before us demonstrates
that the affidavit was not filed of record. 
Moreover, even if the affidavit was ordered sealed, the sealed affidavit
has not been made part of the record to enable this court to determine whether
it was properly sealed.  Accordingly,
relator=s
petition for writ of mandamus is DENIED. 
Relator=s motion for temporary stay to
file petition for writ of mandamus is DENIED as MOOT.
DATED
December 5, 2008.
PER
CURIAM
 
PANEL: WALKER, J.; CAYCE, C.J.;
and DAUPHINOT, J.




[1]See Tex. R. App. P. 47.4.